UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6126



In Re:   RODNEY EUGENE SMITH,

                                                           Petitioner.



             On Petition for Writ of Mandamus.   (CR-01-7)


Submitted:    February 6, 2003          Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney Eugene Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Eugene Smith petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his “Verified

Emergency Petition to Arrest Judgment for Lack of Subject Matter

Jurisdiction.”    He seeks an order from this court directing the

district court to act.    Because the district court has recently

denied Smith’s petition, we deny his petition for mandamus relief

as moot.   We grant Smith leave to proceed in forma pauperis in this

Court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2